UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ONIEL PENA, on behalf of himself and all others
similarly situated,

                                 Plaintiff,
                                                                CIVIL ACTION NO.: 20 Civ. 1370 (GBD) (SLC)
          -v-
                                                                      AMENDED OPINION & ORDER
SP PLUS CORPORATION,
                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge.

                                              I. INTRODUCTION

          Plaintiff Oniel Pena (“Pena”) filed this putative class and collective action asserting claims

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, and the New York Labor Law,

NYLL § 650 et seq. (“NYLL”), against Defendant SP Plus Corporation (“SP Plus”). (ECF No. 1 (the

“Complaint”)). SP Plus is the owner and operator of parking facilities throughout the United

States, including over 200 in the New York City area. (Id. ¶ 12; ECF Nos. 28-3 at 5–8).1 Pena seeks

to recover: (1) unpaid minimum and overtime wages; (2) liquidated damages; (3) interest; and

(4) attorneys’ fees and costs. (ECF No. 1 ¶ 1).

          Before the Court is Pena’s Motion for Conditional Collective Certification and for Court

Facilitation of Notice Pursuant to 29 U.S.C. § 216(b) (the “Collective Motion” (ECF No. 27)). Pena

asks the Court to grant conditional certification of his FLSA claim as a nationwide representative

collective action on behalf of “all parking attendants employed by [SP Plus] for the six-year period

prior to the filing of the Complaint” (the “Proposed Collective”). (ECF No. 27-1 at 2). SP Plus


1
    Page numbers refer to the ECF page number, unless otherwise noted.
opposes the Collective Motion. (ECF No. 35). For the reasons set forth below, the Collective

Motion is GRANTED IN PART to the extent that the Court authorizes conditional certification of a

collective of parking attendants employed at SP Plus’s parking facilities in New York City within

three years before the filing of the Complaint in this action, and DENIED IN PART with respect to

Pena’s request for equitable tolling.

                                          II. BACKGROUND 2

        A. Factual Background 3

                1. SP Plus

        According to its 2019 Annual Report, which Pena submits in support of the Collective

Motion, SP Plus is a publicly-traded Delaware corporation that provides and supervises “all

personnel necessary to facilitate daily operations, which may include cashiers, porters, baggage

handlers, valet attendants, managers, bookkeepers, and a variety of ground transportation

services, maintenance, marketing, customer service, and accounting and revenue control

functions.” (ECF No. 28-8 at 1, 6). SP Plus employs 23,900 individuals, 14,700 of whom are full-

time and 9,200 of whom are part-time. (Id. at 10). It manages or leases 3,169 facilities, although

how many of these are parking facilities is unclear from the record. (Id. at 26).




2
  In connection with the Collective Motion, I have considered: the Complaint (ECF No. 1); SP Plus’s Answer
(ECF No. 24); Pena’s proposed order granting conditional certification (the “Proposed Order” (ECF No. 27-
1)); Pena’s Memorandum of Law (ECF No. 28); the Declaration of C.K. Lee and exhibits (ECF Nos. 29, 28-
1–28-8); the Declaration of Oniel Pena (ECF No. 30 (“Pena Declaration”)); the Declaration of Demarlo
Rhodes (ECF No. 31 (“Rhodes Declaration”)); SP Plus’s Memorandum of Law in Opposition to the Collective
Motion (ECF No. 35 (the “Opposition”)); and Pena’s Reply Memorandum of Law (ECF No. 38 (the “Reply”)).
3
  SP Plus has disputed Pena’s claims and denies any liability (see ECF No. 24), and therefore, nothing in the
Factual Background should be deemed as a conclusive determination of any facts for purposes of any
proceeding in this action.


                                                     2
       Pena asserts that SP Plus is a “single integrated enterprise” under FLSA. (ECF No. 28 at

13). FLSA defines an “enterprise” as “the related activities performed (either through unified

operation or common control) by any person or persons for a common business purpose, and

includes all activities, whether performed in one or more establishments . . . .” 29 U.S.C.

§ 203(r)(1).   Under the “single integrated enterprise” doctrine, “an employee, who is technically

employed on the books of one entity, which is deemed to be part of a larger ‘single-employer’

entity, may impose liability for certain violations of employment law not only on the nominal

employer but also on another entity comprising part of the single integrated employer.”

Spiciarich v. Mexican Radio Corp., No. 14 Civ. 9009 (SHS), 2015 WL 4191532, at *5 n.5 (S.D.N.Y.

July 10, 2015) (citation omitted). “Whether a group of entities qualifies as a single integrated

enterprise turns on four factors: ‘(1) interrelation of operations, (2) centralized control of labor

relations, (3) common management, and (4) common ownership or financial control.’” Benzinger

v. Lukoil Pan Americas, LLC, 447 F. Supp. 3d 99, 133 (S.D.N.Y. 2020) (quoting Brown v. Daikin Am.

Inc., 756 F.3d 219, 226 (2d Cir. 2014)). As support for his assertion that SP Plus is a single

integrated entity, Pena points to the following:

               •   SP Plus operates parking garage locations directly or through its subsidiaries;

               •   SP Plus “maintains regional and city offices throughout the U.S. . . .”;

               •   As of November 27, 2020, SP Plus holds New York City Department of Consumer

                   Affairs licenses for over 200 garages in New York City;

               •   SP Plus “launched the Parking.com website and mobile app as its primary online

                   selling platform . . .”;




                                                   3
•   SP Plus “provides one phone number and one email address for customers who

    inquire about parking, assistance with their monthly parking account, or are

    interested in a quote for the monthly or daily parking rates”;

•   SP Plus posts on its website job openings for parking attendants throughout

    New York City;

•   SP Plus displayed on Pena’s paystubs the address of its Chicago, Illinois executive

    office;

•   SP Plus “purchases comprehensive liability insurance covering certain claims

    that occur in the operations that [it] leases or manages including coverage for

    general/garage liability, garage keepers legal liability, auto liability and workers’

    compensation insurance for employees”;

•   SP Plus “had a policy of requiring employees rotate [sic] and transfer between

    the garages when necessary”;

•   SP Plus “garage and parking lot locations operate under either management

    type contracts or leave type contracts”;

•   SP Plus “standardize[d]” a “system of processes and controls that enables [it] to

    deliver” its services;

•   SP Plus’s “overall basic corporate functions . . . are based in [its] Chicago

    corporate office and Nashville and Orlando support offices”;

•   SP Plus “consolidates all revenues from all locations in the United States”;

•   SP Plus “has borrowings and credit facilities for operating needs of all its

    locations”;


                                    4
              •    SP Plus “consolidates good will for all locations to its balance sheet”;

              •    SP Plus hedges interest rate and foreign exchange risks “for all locations through

                   the parent company”; and

              •    SP Plus “has a centralized board and executive officers that overlooks [sic] all

                   employees.”

(ECF No. 28 at 14–18 (citing ECF Nos. 28-3, 28-4, 28-5, 28-6, 28-7, 28-8, 30, 31)).

                  2. Pena’s employment

        From May 14, 2016 until his termination on January 25, 2018, Pena worked as a parking

attendant, primarily at SP Plus’s parking lot at 140 West 51st Street in New York City (the “W.

51st St. Facility”). (ECF No. 30 ¶¶ 4, 6). Pena usually worked eight-hour shifts five (5) days per

week, for an average total of 40 to 42.5 hours per week. (Id. ¶ 7). Throughout his employment,

Pena was paid “the prevailing minimum wage rate.” (Id. ¶ 8).

        Pena alleges that SP Plus had two policies that violated FLSA. First, he alleges that SP Plus

“had an improper system of rounding” his hours to the nearest 15 minutes, which resulted in his

working additional time that was not recorded. (ECF No. 30 ¶ 9). Second, he alleges that SP Plus

required him to clock out for one-half hour each shift for a meal break, but, because he “was

required to be on call daily throughout [his] shift, [] as a consequence [he] often did not have a

free and clear break.” (Id. ¶ 10). 4




4
  Pena alleges that SP Plus engaged in other employment practices that violated the NYLL (ECF Nos. 1
¶¶ 44–50; 30 ¶¶ 11, 14–15), but does not seek collective certification as to his NYLL claims and therefore,
the Court will not consider them here.

                                                    5
               3. Other employees

       In his Declaration, Pena provides the names of three other parking attendants whom he

observed and with whom he spoke about not being “properly compensated for all our hours

worked”: Victor Gomez (“Gomez”), Gustavo Mejia (“Mejia”), and “Morris.” (ECF No. 30 ¶ 5).

Mejia and Morris primarily worked at the parking facility at the Marriot Marquis Hotel, 212 W

46th Street, New York City (the “W. 46th St. Facility”), and Gomez primarily worked at the W.

51st St. Facility. (Id.) Pena states that “all employees are subject to rotations,” which required

them to “fill in at parking garages that were short staffed.” (Id. ¶ 6). Pena states that other

employees were also paid the prevailing minimum wage rate and were subject to both the

improper rounding and improper break policies. (Id. ¶¶ 8–10).

       Pena states that, while he and Gomez worked at the W. 51st St. Facility, Gomez

complained to him about the improper rounding of hours and being required to clock out for

meal breaks they were unable to “actually take.” (ECF No. 30 ¶ 12). While working at the W.

46th St. Facility, Mejia and Gomez also complained to Pena about the improper rounding and

being unable to take meal breaks. (Id. ¶ 13).

       Demarlo Rhodes, a non-party, worked as a parking valet for SP Plus from October 2018

until December 2019. (ECF No. 31 ¶ 1). From October 2018 until July 2019, Rhodes worked

primarily at the parking garage at 60 East 44th Street, New York City (the “E. 44th St. Facility”).

(Id. ¶ 3). From July 2019 until his termination in December 2019, Rhodes primarily worked at the

parking garage located at 45-51 West 56th Street, New York City (the “W. 56th St. Facility”). (Id.)

Like Pena, he was also “subject to rotations,” and worked at the W. 46th St. Facility, as well as

facilities on West 55th, West 57th, and West 58th Streets. (Id.)


                                                6
       During October 2018 until July 2019, Rhodes worked nine-hour shifts five (5) days each

week. (ECF No. 31 ¶ 4). From July 2019 until his termination in December 2019, Rhodes worked

ten-hour shifts four (4) days each week. (Id.). Throughout his employment, Rhodes was paid an

hourly rate of $15.45. (Id. ¶ 5). Rhodes states that SP Plus also subjected him to “an improper

policy of rounding.” (Id. ¶ 6). Rhodes also states that SP Plus required him to clock out for one-

half hour of every shift for a break that he “often” was unable to take due to having to assist

customers. (Id. ¶ 7).

       Rhodes provides the first name of five other parking attendants with whom he discussed

wages: Eddie and Juan, who worked at the W. 46th St. Facility, and Francisco, Pedro, and Oscar,

who worked at the W. 56th St. Facility. (ECF No. 31 ¶ 2). Rhodes states that when he worked at

the W. 56th St. Facility, Francisco complained to him that they “were getting ripped” because SP

Plus rounded their hours and required them to clock out for meal breaks they could not “actually

take.” (Id. ¶ 9). Eddie made similar complaints to Rhodes and told him that “other employees

he spoke were [sic] suffering from these same issues.” (Id. ¶ 10).

       B. Procedural Background

       On February 18, 2020, Pena filed the Complaint. (ECF No. 1). On September 25, 2020, SP

Plus filed its Answer. (ECF No. 24). Following an initial case management conference on October

29, 2020, the Court set July 30, 2021 as the deadline for all fact discovery, and September 30,

2021 as the deadline for all expert discovery. (ECF No. 26).

       On March 25, 2021, the Court held a discovery conference, following which it ordered,

inter alia, SP Plus to produce to Pena a list of employees for the W. 51st, W. 46th, and W. 56th

St. Facilities, and directed the parties to meet and confer to agree on a process to select sample


                                                7
employees about whom SP Plus would produce additional information. (ECF No. 48 (the

“3/25/21 Order”)). 5

       On December 15, 2020, Pena filed the Collective Motion. (ECF No. 27). As noted above,

the definition of the Proposed Collective in Pena’s Proposed Order includes “all parking

attendants employed by [SP Plus] for the six-year period prior to the filing of the Complaint.”

(ECF No. 27-1 at 2). In his Memorandum of Law, however, Pena refers to “non-exempt

employees” whom SP Plus allegedly “failed to pay wages for all hours worked due to their time

shaving policy and policy of improper rounding.” (ECF No. 28 at 22). On January 20, 2021, SP

Plus filed the Opposition, in which it argues that Pena has not alleged that SP Plus employed a

policy that violated FLSA, and that he has failed to establish that he is similarly situated to all non-

exempt employees at every SP Plus facility. (ECF No. 35). On January 29, 2021, Pena filed his

Reply, arguing that he has established that SP Plus’s rounding and break policies violate FLSA,

and that he is similarly situated to all of SP Plus’s non-exempt employees. (ECF No. 38).

                                      III. LEGAL STANDARD

       Section 216(b) of the FLSA provides, in pertinent part:

       An action to recover . . . liability . . . may be maintained against any employer . . . by any
       one or more employees for and in behalf of himself or themselves and other employees
       similarly situated. No employee shall be a party plaintiff to any such action unless he gives
       his consent in writing to become such a party and such consent is filed in the court in
       which such action is brought.

29 U.S.C. § 216(b). While FLSA does not prescribe any procedures for approval of actions brought

collectively by those who are “similarly situated,” courts have long construed § 216(b) to grant



5
 In the 3/25/21 Order, the Court referred to the W. 56th St. Facility as the “8th Avenue” location. (ECF
No. 48).

                                                   8
district court authority to order that notice be given to potential plaintiffs informing them of the

option to join the suit. See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989)

(“[D]istrict courts have discretion, in appropriate cases, to implement 29 U.S.C. § 216(b) . . . by

facilitating notice to potential plaintiffs.”); Braunstein v. E. Photographic Labs., Inc., 600 F.2d 335,

336 (2d Cir. 1978) (“Although one might read the [FLSA], by deliberate omission, as not providing

for notice . . . it makes more sense, in light of the ‘opt-in’ provision of § 16(b) of the Act, 29 U.S.C.

§ 216(b), to read the statute as permitting, rather than prohibiting, notice in an appropriate

case.”). Although orders authorizing notice are sometimes referred to as orders “certifying” a

collective action, FLSA does not contain a certification mechanism. See Myers v. Hertz Corp., 624

F.3d 537, 555 n.10 (2d Cir. 2010). Thus, where a court refers to “certifying” a collective action, it

means only that the court has exercised its discretionary power “to facilitate the sending of

notice” to similarly situated individuals. Id. The recognition of a collective action is thus

equivalent to a “‘case management’ tool for district courts to employ in ‘appropriate cases.’” Id.

(quoting Hoffmann-La Roche, 493 U.S. at 169, 174).

        The Second Circuit has approved a two-step process to evaluate whether to approve a

collective action. Myers, at 554–55. First, the court must make “an initial determination”

whether to send notice to potential opt-in plaintiffs who may be “similarly situated” to the named

plaintiffs as to whether the alleged FLSA violation occurred. Id. at 555; Damassia v. Duane Reade,

Inc., No. 04 Civ. 8819 (GEL), 2006 WL 2853971, at *3 (S.D.N.Y. Oct. 5, 2006). A plaintiff must make

a “modest factual showing” that he and the potential opt-in plaintiffs “together were victims of

a common policy or plan that violated the law.” Myers, 624 F.3d at 555 (quoting Hoffman v.

Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)). This standard of proof “cannot be satisfied


                                                   9
simply by unsupported assertions.” Id. (internal citation omitted); see Guan Ming Lin v. Benihana

Nat’l Corp., 755 F. Supp. 2d 504, 509 (S.D.N.Y. 2010) (explaining that “plaintiff’s supporting

allegations must be specific, not conclusory”). At this first stage, the case has not typically “had

the benefit of full discovery,” and thus courts consider the pleadings as well as supporting

affidavits from the named plaintiff to evaluate whether he has made the “modest factual

showing” that he is similarly situated to potential opt-in plaintiffs vis-à-vis the defendants’

unlawful employment practices. Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475, 480 (S.D.N.Y.

2016); see Almonte v. Marina Ice Cream Corp., No. 16 Civ. 660 (GBD), 2016 WL 7217258, at *1

(S.D.N.Y. Dec. 8, 2016). “For similar reasons, courts do ‘not resolve factual disputes, decide

ultimate issues on the merits, or make credibility determinations’ at the first stage.” Korenblum,

195 F. Supp. 3d at 480 (quoting In re Penthouse Exec. Club Comp. Litig., No. 10 Civ. 1145 (NRB),

2010 WL 4340255, at *2 (S.D.N.Y. Oct. 27, 2010)).

       At the second step, on a more complete record following discovery, the district court

determines whether a “collective action” may proceed based on the named plaintiff having

shown that the plaintiffs who opted in are actually “similarly situated” to him. Korenblum, 195

F. Supp. 3d at 480. If the court is not convinced, it may “de-certify” the action and dismiss the

opt-in plaintiffs’ claims without prejudice. Id.

                                        IV. DISCUSSION

       Applying these standards to the record here, the Court finds that Pena’s evidence is

insufficient to warrant conditional certification of a nationwide collective consisting of thousands

of employees with differing job descriptions employed at hundreds, if not thousands, of

worksites. As explained further below, the Court finds that Pena’s evidence only supports a much


                                                   10
narrower collective, comprised of parking attendants who worked at the SP Plus locations in New

York City as to which Pena’s evidence has made a “modest showing” as having employed the

rounding and break policies that may have violated FLSA as to similarly situated employees. 6

        A. Pena Is Similarly Situated To Other Parking Attendants At SP Plus Facilities In New
           York City.

        The test for determining whether a named plaintiff is “similarly situated” to the other

members of a proposed collective is “whether there is a ‘factual nexus’ between the claims of

the named plaintiff and those who have chosen to opt-in to the action.” Davis v. Lenox Hill Hosp.,

No. 03 Civ. 3746 (DLC), 2004 WL 1926086, at *7 (S.D.N.Y. Aug. 31, 2004) (quoting Foster v. Food

Emporium, No. 99 Civ. 3860 (CM), 2000 WL 1737858, at *1 (S.D.N.Y. Apr. 26, 2000)). The

plaintiff’s burden is “minimal.” Cuzco v. Orion Builders, Inc., 477 F. Supp. 2d 628, 632 (S.D.N.Y.

2007). A plaintiff can satisfy this burden “by making a modest factual showing sufficient to

demonstrate that they and potential plaintiffs together were victims of a common policy or plan

that violated the law.” Realite v. Ark Rest. Corp., 7 F. Supp. 2d 303, 306 (S.D.N.Y. 1998).

        “In this Circuit, courts have regularly found named plaintiffs to be similarly situated to

employees at locations where they did not work, provided that the plaintiffs demonstrate that

they were all subject to the same allegedly unlawful policy or practice.” Hamadou v. Hess Corp.,

915 F. Supp. 2d 651, 662 (S.D.N.Y. 2013). With respect to certification across a state or “smaller



6
 As SP Plus correctly notes, Pena’s Motion is inconsistent regarding whether it seeks a collective of all
parking attendants, or all non-exempt employees. (ECF No. 35 at 18; compare ECF No. 28 at 7 (defining
“Covered Employees” as “all current and former parking attendants . . .”) with ECF No. 38 (asking that
collective include “all non-exempt employees”)). The Court agrees with SP Plus, however, that, given the
absence of any description of any category of employee other than parking attendant, let alone how Pena
could be similarly situated to such other employees, it is appropriate to limit the proposed collective to
parking attendants only. See Myers, 624 F.3d at 555 (noting that to be similarly situated, plaintiffs must
have the same “job requirements”) (citation omitted).

                                                   11
territory, courts consider whether the plaintiffs have made an adequate factual showing to

support an inference that such a uniform policy or practice exists, and whether the locations

share common ownership or management.” Id.

       As an initial matter, the Court agrees with SP Plus (ECF No. 35 at 16) that Pena’s evidence

is insufficient to merit certification nationwide, or even statewide, because he offers no evidence,

not even hearsay, about SP Plus facilities elsewhere in this state or the United States. See

Hamadou, 915 F. Supp. 2d at 666 (denying statewide collective certification where there was “no

evidence of any untoward activity outside” the two territories in New York City the court did

certify); Anglada v. Linens ‘N Things, Inc., No. 06 Civ. 12901 (CM) (LMS) 2007 WL 1552511, at *5

(S.D.N.Y. May 29, 2007) (recommending denial of nationwide class where there was a “total

dearth of factual support” for whether employees at any other store were similarly situated).

       SP Plus also argues that any certification should be limited to only those garages at which

Pena and Rhodes themselves worked. (ECF No. 35 at 18). To the contrary, the Court finds that

Pena has shown that parking attendants at SP Plus’s New York City parking facilities are similarly

situated with respect to the alleged rounding and time-shaving policies such that certification of

this narrower collective is appropriate. See Mentor v. Imperial Parking Sys., Inc. 246 F.R.D. 178,

181 (S.D.N.Y. 2007) (conditionally certifying collective of parking attendants at all 76 garages

owned by defendants in New York City). First, Pena’s and Rhodes’ Declarations make the modest

factual showing that they and other parking attendants held the same position, performed the

same duties, were subject to the same rounding and time-shaving policies, and, as a result, were

underpaid. See Shi Yong Li v. 6688 Corp., No. 12 Civ. 6401 (TPG), 2013 WL 5420319, at *2–3

(S.D.N.Y. Sept. 27, 2013) (finding that affidavits of two employees were sufficient to make the


                                                12
“modest factual showing” that plaintiffs and proposed collective “were victims of common

policies and plans that violated the law”).        Both Pena and Rhodes attest that SP Plus’s

timekeeping system improperly rounded their hours down, and that they were required to work

during their meal breaks, assertions that, if true, would result in the conclusion that SP Plus failed

to pay them and other parking attendants the proper minimum and overtime wage rates in

violation of FLSA. (ECF Nos. 30 ¶¶ 9–10; 31 ¶¶ 6–7). See Hamadou, 915 F. Supp. at 663–64

(conditionally certifying class of employees at all Hess gas stations in Queens and the Bronx where

Plaintiffs, who worked only at a single station in Queens, made sufficient showing that the other

stations utilized similar allegedly “unlawful timekeeping practices”).

       Second, Pena and Rhodes also attest that other employees, eight of whom they list by

name and several of whom worked at other SP Plus parking facilities in New York City, similarly

had their hours rounded and were required to work during their meal breaks. (ECF Nos. 30 ¶¶ 5,

9–10; 31 ¶¶ 2, 6–7). See Hamadou, 915 F. Supp. 2d at 664 (noting that “‘courts in this Circuit

regularly rely on [hearsay] evidence to determine the propriety of sending a collective action

notice’”) (quoting Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 59 (E.D.N.Y. 2011)); Fasanelli v.

Heartland Brewery, Inc., 516 F. Supp. 2d 317, 322 (S.D.N.Y. 2007) (noting that it is permissible to

rely on “pleadings and affidavits, which necessarily contain unproven allegations”). In addition,

Pena has shown that SP Plus: (1) is the named owner of the over 200 licensed parking garages in

New York City (ECF No. 28-3); (2) lists all job openings in New York City on a single website (ECF

No. 28-6); and (3) required parking attendants to rotate between garages in New York City as

needed. (ECF Nos. 30 ¶ 6; 31 ¶ 3). Even though Pena himself primarily worked at one location

(ECF No. 30 ¶ 6), the additional information from Rhodes and the other parking attendants whom


                                                 13
Pena and Rhodes observed is sufficient to satisfy the “burden of setting forth specific facts

demonstrating that [he is] sufficiently similarly situated” to other parking attendants at SP Plus

parking facilities in New York City. Harhash v. Infinity West Shoes, Inc., No. 10 Civ. 8285 (DAB),

2011 WL 4001072, at *3 (S.D.N.Y. Aug. 25, 2011) (conditionally certifying collective of employees

at all of defendants’ shoe stores in New York City); see Garcia v. Chipotle Mexican Grill, Inc., No.

16 Civ. 601 (ER), 2016 WL 6561302, at *6–9 (S.D.N.Y. Nov. 4, 2016) (conditionally certifying

collective of all employees at all locations in New York City); Khamsiri v. George & Frank’s

Japanese Noodle Rest. Inc., No. 12 Civ. 265 (PAE), 2012 WL 1981507, at * 1 & n.1 (S.D.N.Y. June

1, 2012) (conditionally certifying collective of employees at all three of defendants’ restaurants,

which were “jointly owned and operated as a common enterprise” that shared signage, an

entrance, and an address); Capsolas v. Pasta Res., Inc., No. 10 Civ. 5595 (RJH), 2011 WL 1770827,

at *3–4 (S.D.N.Y. May 9, 2011) (conditionally certifying collective of waiters, servers, and

bartenders who worked at all eight of defendants’ New York metropolitan area restaurants

where plaintiffs, who worked at only five of the restaurants, “carried their burden in making a

modest factual showing that employees of all eight restaurants were subject to a common

policy”).

        Finally, SP Plus’s argument that Pena “has not presented sufficient evidence that there is

a common policy that violates the FLSA,” (ECF No. 35 at 13–16), is an argument that goes to the

merits of Pena’s claims, and therefore is misplaced at the conditional certification stage of this

litigation. See Fasanelli, 516 F. Supp. 2d at 322 (collecting cases explaining that district courts

must not resolve factual disputes or resolve issues that go to the merits of plaintiffs’ claims at the

conditional certification stage); Martinez v. Zero Otto Nove Inc., No. 15 Civ. 899 (ER), 2016 WL


                                                 14
3554992, at *4 n.3 (S.D.N.Y. June 23, 2016) (noting that defendants’ efforts to “challeng[e] the

factual accuracy of Plaintiffs’ allegations” were “futile” at conditional certification stage); Zhao v.

Benihana, Inc., No. 01 Civ. 1297 (KMW), 2001 WL 845000, at *2 (S.D.N.Y. May 7, 2001) (noting

that court “need not evaluate the merits of plaintiff’s claims” in deciding whether to grant

conditional certification).

       Accordingly, the Court GRANTS Pena’s Motion in part, to the extent that the Court

authorizes conditional certification of a collective of parking attendants employed at SP Plus’s

parking facilities in New York City within the last three years.

       B. The Notice Must Be Amended.

       Pena requests that notice of this action be sent to all non-exempt employees who worked

at any of SP Plus’s garages for the period six years before the Complaint was filed. (ECF Nos. 27-

1; 38 at 13–14). SP Plus argues that such a notice period is improperly overbroad. (ECF No. 35

at 19–21). The Court finds that several corrections to the notice are appropriate.

       First, SP Plus reiterates its argument that notice should only be sent to parking attendants

at the four locations Pena and Rhodes described. (ECF No. 35 at 19–20). For the reasons set

forth above, the Court authorizes notice to be sent to parking attendants at all of SP Plus’s New

York City locations.

       Second, SP Plus opposes the six-year lookback period. (ECF No. 35 at 20–21). The FLSA

has a two-year statute of limitations, or, in the case of willful violations, three years. 29 U.S.C.

§ 255(a). Because the question whether SP Plus willfully violated FLSA remains a disputed issue,

and Pena has not yet moved for certification of his NYLL claims, the weight of authority in this

Circuit provides that a three-year notice period is appropriate in these circumstances. See Garcia,


                                                  15
2016 WL 6561302, at *9 (permitting notice to be sent to hourly employees of defendants’ New

York City locations within three years before complaint was filed); Hamadou, 915 F. Supp. 2d at

668 (permitting notice to be sent to hourly employees at select gas stations within three years

before complaint filed); Khamsiri, 2012 WL 1981507, at *1 (permitting notice to be sent to non-

exempt tipped employees within three years before complaint filed); Guzelgurgenli v. Prime Time

Specials Inc., 883 F. Supp. 2d 340, 356–57 (S.D.N.Y. 2012) (permitting notice to be sent to hourly

employees who worked within three years before complaint filed); Jason v. Falcon Data Com,

Inc., No. 09 Civ. 3990 (JG) (ALC), 2011 WL 2837488, at *7 (S.D.N.Y July 18, 2011) (permitting notice

to be sent to all “technicians” whom defendants employed within three years before complaint

filed); Fasanelli, 516 F. Supp. 2d at 323 (permitting notice to be sent to restaurant employees

who worked within three years before complaint filed); Khalil v. Original Homestead Rest., Inc.,

No. 07 Civ. 695 (RJH) 2007 WL 7142139, at *2 (S.D.N.Y. Aug. 9, 2007) (permitting notice to be

sent to employees who worked at defendant’s restaurant within three years before complaint

filed).

          Third, SP Plus opposes Pena’s request that notice be sent by email, in addition to first

class mail. (ECF No. 35 at 21). SP Plus states that it did not “maintain personal email addresses

for current or former employees in any searchable format.” (Id.) Courts in this District have,

however, required employers to provide “known email addresses” of employees for purposes of

notice distribution. See, e.g., Fasanelli, 516 F. Supp. 2d at 324. Accordingly, the Court directs SP

Plus to conduct a reasonable search for and provide known email addresses for current and

former parking attendants, in addition to mailing addresses and telephone numbers, for

purposes of distribution of the notice.


                                                 16
       Fourth, Pena requests, and SP Plus does not oppose, translation of the notice into

Spanish. (ECF No. 28 at 29). The Court agrees that translation into Spanish is appropriate in this

case. See Khamsiri, 2012 WL 1981507, at *2 (ordering translation of notice and consent forms

into Japanese); Garcia v. Pancho’s Villa of Huntington Vill., Inc., No. 09 Civ. 486 (ETB), 2012 WL

1843785, at *3 (E.D.N.Y. May 21, 2012) (approving translation of notice and consent forms into

Spanish); Cuzco, 477 F. Supp. 2d at 635 (ordering translation of notice and consent forms into

Spanish).

       Fifth, Pena proposes “posting of the notice, along with the consent forms, at each parking

lot operated by [SP Plus] in New York City where Covered Employees are employed.” (ECF No. 27-

1 at 1). The Court notes that “posting at the place of employment of potential opt-in plaintiffs is

regularly approved.” Khamsiri, 2012 WL 1981507, at *2; see Jacob v. Duane Reade, Inc., No. 11

Civ. 610 (JPO), 2012 WL 260230, at *10 (S.D.N.Y. Jan. 27, 2012) (collecting cases). Thus, the Court

orders that the notice be posted in each of SP Plus’s parking facilities in New York City.

       Finally, the Court notes that Pena’s Proposed Notice fails to specify the deadline for

potential plaintiffs to opt-in to this action. (ECF No. 28-1). Consistent with FLSA practice in this

District, the Court finds that 60 days is a sufficient period of time for opt-in plaintiffs to submit

their consent to join this action. See Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d

445, 451–52 (S.D.N.Y. 2011) (collecting cases and holding that 60 days was sufficient opt-in

period).

       The Court directs the parties to meet and confer to implement the Court’s instructions as

to the notice and by June 4, 2021 submit a revised, redlined notice for the Court’s review and

approval. See Jason, 2011 WL 2837488, at *7 (directing parties to meet and confer about changes


                                                 17
to notice); Whitehorn, 767 F. Supp. 2d at 452 (directing parties to confer and submit revised

notice in accordance with court’s instructions); Fasanelli, 516 F. Supp. 2d at 324 (directing plaintiff

to revise and resubmit notice).

       C. SP Plus Must Disclose Contact Information.

       As is typical following a grant of conditional certification of a FLSA collective, the Court

also orders SP Plus to provide within 15 days of this Opinion & Order a computer-readable list

containing, for all parking attendants at its New York City parking facilities for the three-year

period before the Complaint was filed: (i) name; (ii) last known mailing address; (iii) last known

telephone number; (iv) email address if known; (v) work location(s); and (vi) dates of

employment. See Garcia, 2016 WL 6561302, at *9 (ordering disclosure of contact information to

facilitate notice); Khamsiri, 2012 WL 1981507, at *2 (noting that discovery of contact information

is appropriate at the notice stage in FLSA collective actions); Iriarte v. Redwood Deli & Catering,

Inc., No. 07 Civ. 5062 (FB) (SMG), 2008 WL 2622929, at *5 (E.D.N.Y. June 30, 2008) (ordering

production of contact information for collective members); Fasanelli, 516 F. Supp. 2d at 324

(same); Cuzco, 477 F. Supp. 2d at 636 (same).

       D. Equitable Tolling Is Not Warranted.

       Pena asks the Court to toll the statute of limitations for all potential opt-in plaintiffs until

notice is distributed. (ECF No. 28 at 29). SP Plus opposes equitable tolling. (ECF No. 35 at 22–

23). “Equitable tolling is appropriate ‘only in rare and exceptional circumstances, where a

plaintiff has been prevented in some extraordinary way from exercising his rights.’” Garcia, 2016

WL 6561302, at *10 (quoting Vasto v. Credico (USA) LLC, No. 15 Civ. 9298 (PAE), 2016 WL

2658172, at *16 (S.D.N.Y. May 5, 2016) (internal citations omitted)).              “An extraordinary


                                                  18
circumstance might exist if the employee shows that it would have been impossible for a

reasonably prudent person to learn of the cause of action . . . or if the defendant concealed from

the plaintiff the existence of the cause of action.” Whitehorn, 767 F. Supp. 2d at 449.

        The only circumstance to which Pena points to justify equitable tolling is SP Plus’s

assertion that it has only mailing addresses, not email addresses, for current and former

employees. (ECF No. 38 at 15). The Court finds that this does not represent the sort of “rare and

exceptional circumstances” necessary to justify equitable tolling. Garcia, 2016 WL 6561302, at

*10 (denying request for equitable tolling). Even if the absence of email addresses were to delay

distribution of notice—which Pena has not yet demonstrated—it “is not yet clear whether or not

any potential plaintiffs will be barred from this action due to a delay in notice.” Whitehorn, 767

F. Supp. 2d at 450. Because the Court has authorized notice to be distributed to a potentially

large class of plaintiffs, “the determination as to the timeliness of each future plaintiff’s action is

better reserved for a future proceeding.” Id. Accordingly, Pena’s request for equitable tolling is

DENIED “with the understanding that individual plaintiffs may seek such tolling on demonstrating

its applicability” to that plaintiff’s circumstances. Id.

                                         V. CONCLUSION

        For the reasons set forth above, the Collective Motion is GRANTED IN PART and DENIED

IN PART as follows:

        (1) Pursuant to 29 U.S.C. § 216(b), the Court conditionally certifies this action as a

            collective comprised of parking attendants who worked at SP Plus parking facilities in

            New York City on or after February 18, 2017 (the “Collective”).




                                                   19
         (2) By June 4, 2021, the parties shall meet and confer regarding the Court-ordered

            changes to the proposed notice and submit a revised notice for the Court’s review and

            approval.

         (3) By June 10, 2021, Defendants shall provide to Plaintiff’s counsel, for the members of

            the Collective, the following information: (i) name; (ii) last known mailing address; (iii)

            last known telephone number; (iv) email address if known; (v) work location(s); and

            (vi) dates of employment.

         (4) Once approved by the Court, the notice and consent form (the “Notice”) shall be

            mailed to all potential members of the Collective, who must opt-in to this action

            within 60 days of the date of distribution of the Notice.

         (5) Pena’s request for equitable tolling is DENIED without prejudice to any individual

            plaintiff’s ability to request tolling on a showing that tolling applies to that plaintiff’s

            particular circumstances.

         The Clerk of the Court is respectfully directed to close ECF No. 27.


Dated:          New York, New York
                May 28, 2021

                                                                     SO ORDERED.




                                                  20
